USCA4 Appeal: 22-6461      Doc: 7         Filed: 08/23/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6460


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DAVIS BARTON,

                             Defendant - Appellant.



                                               No. 22-6461


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DAVIS BARTON,

                             Defendant - Appellant.



        Appeals from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:11-cr-00349-TDS-1; 1:12-cr-
        00255-TDS-1)


        Submitted: August 18, 2022                                     Decided: August 23, 2022
USCA4 Appeal: 22-6461      Doc: 7         Filed: 08/23/2022    Pg: 2 of 3




        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Davis Barton, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6461         Doc: 7         Filed: 08/23/2022     Pg: 3 of 3




        PER CURIAM:

                  In these consolidated cases, Davis Barton appeals the district court’s orders denying

        his 18 U.S.C. § 3582(c)(1)(A)(i) motions for compassionate release and denying

        reconsideration. We review a district court’s denial of a compassionate release motion for

        abuse of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142

        S. Ct. 383 (2021). We have reviewed the record and conclude that the court did not abuse

        its discretion and sufficiently explained the reasons for the denial. See United States v.

        High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for

        denial of compassionate release motion). Accordingly, we affirm the district court’s

        orders.     United States v. Barton, Nos. 1:11-cr-00349-TDS-1, 1:12-cr-00255-TDS-1

        (M.D.N.C. Jan. 18, 2022; Jan. 27, 2022; Mar. 17, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                          AFFIRMED




                                                        3